DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages has overcome the 112 rejection set forth in the previous Action.    Further, the prior art as a whole does not teach or fairly suggest the specific method as set forth in details in independent claim 1 (see limitations set forth in claim 1,  about lines 5-17 in combination w/ the rest of the limitations).    Accordingly, claims 1-16, 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art to Kimura (US 5862586) discloses the mounting method operatively with an apparatus but lacking of process using the placement head (or mounting head) to place a multitude of marker components on the carrier in an overlap area of the carrier, wherein the overlap area lies at least partially in a second section of the carrier; and transferring the carrier along a transport direction into a second spatial location within the placement machine, wherein the second spatial location is selected such that electronic components in the second section of the carrier are placeable by the placement head and that the marker components placed in the overlap area are optically detectable by a camera” as set forth in the present claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt